Exhibit 10.3

RELEASE

1. Parties. The parties to this Release (“Release”) are as follows:

1.1 Enable Growth Partners, LP (“EGP”), a Delaware limited partnership, Enable
Opportunity Partners, LP (“EOP”), a Delaware limited partnership, and Pierce
Diversified Strategy Master Fund, LLC Ena (“Pierce”), a Delaware limited
liability company, (EGP, EOP and Pierce will sometimes collectively be referred
to herein as “Enable”); and

1.2 Cell Therapeutics, Inc. (“CTI”), a Washington corporation.

2. Recitals. The parties enter into this Release as of September 29, 2008:

2.1 From time to time, Enable has entered into certain financing and investment
transactions with CTI. On or about July 25, 2007, Enable and CTI executed a
Securities Purchase Agreement pursuant to which Enable purchased Series C 3%
Convertible Preferred Stock (the “Preferred Stock”) with a stated value of
$2,000,000.

2.2 In December 2007, a dispute arose between CTI and Enable regarding Enable’s
rights arising from the Securities Purchase Agreement dated July 25, 2007. On or
about January 23, 2008, Enable commenced an action against CTI captioned Enable
Growth Partners, LP, et al. v. Cell Therapeutics, Inc., in the New York State
Supreme Court, Index No. 600206-08 (the “Action”). The Action, all claims that
were asserted therein, and all claims arising from or relating to the Securities
Purchase Agreement dated on or about July 25, 2007, and/or the Series C 3%
Convertible Preferred Stock, shall be referred to herein as the “Enable Claims.”

2.4 On or about September 15, 2008, Enable entered into a transaction
memorialized by a Securities Purchase Agreement dated September 15, 2008 (the
“SPA”). As used herein, “SPA” does not refer to or include in the Securities
Purchase Agreement dated July 25, 2007. For purposes of clarity, the parties
agree that the term “Enable Claims” as used herein does not refer to or include
any rights of Enable arising from or relating to the SPA or any related
agreements.

2.5 Pursuant to the SPA, among other things, CTI paid to Enable on or about
September 15, 2008, $1,225,000 to obtain a release of 50% of the Enable Claims.

2.6 The SPA contained a provision permitting, if certain conditions are met, CTI
to exercise an Option Put that obligates Enable to purchase certain convertible
notes from CTI. On September 26, 2008, the parties amended the SPA to remove the
conditions to exercise of the Option Put, to change the amount and terms of the
securities which would be purchasable upon the exercise of the Option Put, and
to add as a closing condition to the actual purchase and sale of such securities
that the parties enter into a mutual general release; the parties acknowledge
that this Release is such mutual general release.



--------------------------------------------------------------------------------

2.7 The SPA further provides that if CTI exercised the Option Put, then CTI
shall pay Enable $1,225,000 to fully and finally resolve the Enable Claims (the
“Second Payment”). Within five business days after receipt of the Second
Payment, Enable shall file the papers necessary to cause the court to dismiss
the Action with prejudice with each party bearing its own attorneys fees and
costs.

3. Release and Waivers.

3.1 Release by CTI. In consideration of Enable amending the SPA, as well as
other good and valuable consideration receipt of which is hereby acknowledged by
CTI, CTI on behalf of itself and its related entities, including, but not
limited to, any predecessors, successors, assignors, assigns, partnerships,
partners, limited partnerships, limited partners, limited liability companies,
members, affiliates, parent corporations, subsidiaries (whether or not wholly
owned), divisions, attorneys, officers, directors, employees, stockholders and
agents and each of them, shall and does hereby forever relieve, release and
discharge Enable, EGP, EOP and Pierce, and each of their related entities,
including, but not limited to any predecessors, successors, assigns,
partnerships, partners, limited partnerships, limited partners, limited
liability companies, affiliates, parent corporations, subsidiaries (whether or
not wholly owned), divisions, assignors, assigns, attorneys, officers,
directors, advisors (including without limitation Enable Capital Management LLC
and its members, mangers, officers, employees and representatives), employees,
stockholders, agents and representatives, from any and all claims, demands,
actions, suits, causes of action, debts, obligations, costs, expenses,
attorneys’ fees, damages, and liabilities of any kind or nature, in law, equity
or otherwise, including without limitation, any statutory, civil, or
administrative claim, whether known or unknown, suspected or unsuspected, fixed
or contingent, apparent or concealed (hereafter, the “Claims”); provided,
however, that nothing herein releases or affects any of the rights of CTI under
the SPA, as amended, or under the notes which Enable has purchased from CTI (or
under the related indentures), or under any nondisclosure and/or nonuse
agreement between CTI and Enable.

3.2 Release by Enable. Effective upon Enable’s receipt of the Second Payment,
and in consideration of the Second Payment, as well as other good and valuable
consideration receipt of which is hereby acknowledged by Enable, Enable on
behalf of itself and its related entities, including, but not limited to, any
predecessors, successors, assignors, assigns, partnerships, partners, limited
partnerships, limited partners, limited liability companies, members,
affiliates, parent corporations, subsidiaries (whether or not wholly owned),
divisions, attorneys, officers, directors, employees, stockholders and agents
and each of them, shall and does hereby forever relieve, release and discharge
CTI, and each of its related entities, including, but not limited to any
predecessors, successors, assigns, partnerships, partners, limited partnerships,
limited partners, limited liability companies, affiliates, parent corporations,
subsidiaries (whether or not wholly owned), divisions, assignors, assigns,
attorneys, officers, directors, advisors, employees, stockholders, agents

 

2



--------------------------------------------------------------------------------

and representatives, from any and all of the Enable Claims; provided, however,
that nothing herein releases or affects any of the rights of Enable relating to
the warrants issued in connection with the Securities Purchase Agreement dated
on or about July 25, 2007 including, without limitation, any registration rights
of Enable relating to those warrants.

3.3 Waiver of Civil Code Section 1542. CTI and Enable each hereby acknowledge
its familiarity with the provisions of Section 1542 of the California Civil
Code, and each hereby expressly waives and releases any and all rights or
benefits it has or may have thereunder, or under any other federal or state
statutory rights or rules, or principles of common law or equity, or those of
any jurisdiction, government, or political subdivision, similar to Section 1542
(“Similar Provision”). Thus, neither CTI nor Enable nor any of their respective
related individuals or entities may invoke the benefits of Section 1542 or any
Similar Provision in order to prosecute or assert in any manner any Claims that
are released under this Agreement. Section 1542 of the California Civil Code
provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

CTI and Enable each hereby expressly and knowingly acknowledges it hereafter may
discover Claims or facts in addition to or different from those which it knows
or believes to exist with respect to the subject matter hereof which, if known
or suspected at the time of executing this Release, may have materially affected
this Release. Nevertheless, CTI and Enable each affirms its intention,
individually and on behalf of its respective related individuals and entities,
hereby to fully, finally and forever release all disputes and differences, known
or unknown, suspected or unsuspected, and whether or not concealed or hidden,
including the rights specified in California Civil Code Section 1542 or any
Similar Provision, as set forth in Sections 3.1 and 3.2 above.

4. Withdrawal of the Action. Within five court days of the Second Payment,
Enable agrees to file and serve voluntarily a stipulation, notice and/or motion,
as necessary to cause the court to dismiss the Action with prejudice with each
party to bear its own attorneys’ fees, legal and litigation expenses, and court
costs.

5. Successors and Assigns. This Release shall inure to the benefit of and shall
be binding upon the successors, assigns, heirs, executors, and personal
representatives of the parties to this Release, and each of them. Enable
represents that it has not previously assigned, and covenants that it never will
assign or purport to assign, any of the Enable Claims to anyone.

 

3



--------------------------------------------------------------------------------

6. No Representations. Except for statements expressly set forth in this
Release, no party has made any statement or representation to any other party
regarding a fact relied upon by the other party in entering into this Release
and no party has relied upon any statement, representation, or promise of any
other party, or of any representative or attorney for any other party, in
executing this Release or in making the settlement provided for in this Release.
This Release may not be changed, amended, modified, terminated, waived, or
discharged, except in a written agreement executed by both Parties.

7. Factual Investigation. Each of the parties has read this Release , knows and
understands the contents of this Release, and has made such investigation of the
facts pertaining to this Release and of all matters pertaining to this Release
as it deems necessary or desirable. Each of the parties enters into this Release
without duress and of its own free will.

8. Independent Legal Advice. Each of the parties has received prior independent
legal advice from legal counsel of such party’s choice with respect to the
advisability of executing this Release. Each of the parties shall bear its own
attorney fees, legal and litigation expenses and court costs arising from or in
connection with this Release.

9. Applicable Law. This Release shall be deemed to have been executed and
delivered within the State of New York, and the laws of the State of New York
shall apply to the interpretation and enforcement of this Release.

10. Negotiated Agreement. This Release is the result of negotiation and no party
shall have this Release interpreted against it because it was the drafting
party. This Release represents a compromise settlement of a disputed claim and
is not and shall not be construed as an admission of any issue of fact or law,
or as an admission or adjudication of any liability, with respect to the Enable
Claims or otherwise, and shall not be admissible in any other suit or
proceeding. The parties disagree as to the merits of the Enable Claims.

11. Execution in Counterparts. This Release may be executed and delivered in any
number of counterparts or copies (“counterpart”) by the parties to this Release.
When each party has signed and delivered at least one counterpart to the other
parties to this Release, each counterpart shall be deemed an original and, taken
together, shall constitute one and the same Release, which shall be binding and
effective as to the parties to this Release. Facsimile signatures shall have the
same force and effect as original signatures.

12. Authority. Each of the persons executing this Release represents and
warrants that he or she has the authority to bind his, her or its respective
principals to this Release.

 

4



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have approved and executed this Release
effective as of September 29, 2008.

 

  Cell Therapeutics, Inc. By:   /s/ Louis A. Bianco   Louis A. Bianco   Title:
Executive Vice President, Finance and Administration

 

  Enable Growth Partners, LP By:   /s/ Brendan O’Neil   Brendan O’Neil  
Authorized Signatory

 

  Enable Opportunity Partners, LP By:   /s/ Brendan O’Neil   Brendan O’Neil  
Authorized Signatory

 

  Pierce Diversified Strategy Master Fund, LLC Ena By:   /s/ Brendan O’Neil  
Brendan O’Neil   Authorized Signatory

 

5